Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed 10/21/2019 and 3/5/2020 are acknowledged and have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 13, lines 4 and 9: “the multiple independent propulsors” lacks a clear antecedent basis (compare to claim 13, line 2); in claim 14, lines 1-2, the apparently relative term “a tolerable orientation” is of unclear scope as a level of “tolerability” is not defined with any precision and would be well understood to vary from operator to operator; in claim 16, lines 1-2; claim 17, lines 1-2; claim 19, line 5; and claim 20 lines 4-5 and 6 “the multiple independent propulsors” lacks a clear antecedent basis.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 16 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Fritz et al. (US 2015/0284918, hereafter “Fritz et al.-‘918”. This reference is a US version of the EP 2 927 372 document cited by applicant). 
Fritz et al.-‘918 teach a construction machine of which the attitude may be controlled, including a milling attachment (abstract, ¶0065), operable to traverse a ground surface with changing topography (¶0020) controlling multiple independent propulsors (4, 6; 5, 7), sensing a change in slope of the machine using a pair of sensors (15C, 15D, ¶0058) calculating a deviation of an attitude from a selected attitude (¶0058: “the difference between the inclination of the machine frame 2 to the horizontal measured by the inclination sensor 15C and the inclination of the ground surface, i.e. the inclination of the machine frame with respect to the ground surface, is calculated”), the respective heights of the propulsors are separately and independently adjusted to maintain the machine attitude (¶0059) to within a tight tolerance (i.e., a tolerance tight enough to exhibit essentially no deviation as taught : ¶0059 “Consequently, the machine frame 2 remains in a parallel orientation to the surface of the ground”), and the utilization of a lifting column raising distance (sensor 16) associated with at least a lifting column. As regards claim 16, while the reference to Fritz et al.-‘918 does not use the explicit term “in real time”, the height adjustment occurs during the course of operation of the machine, which is understood to occur “in real time”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 11are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fritz et al. (EP 2 719 829, cited by applicant, hereafter “Fritz et al.-‘829”). Fritz et al.-‘829 teach a machine for road work (1) including a frame (2) a plurality of ground engaging units (4A, 4B) a plurality of vertically movable legs (5A, 5B), each leg connecting one of the ground engaging units to the frame, a pair of spatial sensors (S1, S2) which are taught to be global navigation or positioning sensors, one (S1) positioned proximate one corner of the machine, the other (S2) positioned near another corner of the machine diagonally from the first, a controller (7) configured to, in response to a three dimensional signal from the sensors, position the machine in three dimensions (Fritz et al. referring to control of x, y and z coordinates). As regards the control of the machine position in x, y, and z coordinates, to the extent that the machine height (e.g., adjusting “z” would necessarily require the operation of the vertically movable legs), initially it is understood that Fritz et al.-‘829 provides z-axis control by operating the legs, since the legs constitute the structure on the vehicle that achieve z-axis positioning of the vehicle. Additionally and/or alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains provide the controller as expressly controlling the machine’s vertically movable legs so as to achieve the taught z-axis positioning for the purpose of ensuring that the machine is positioned along all three coordinates.   
As regards the control of the legs in “real time”, while the reference to Fritz et al.-‘829  does not use the explicit term “in real time”, the height adjustment occurs during the course of operation of the machine (see, at least, ¶0132), which is understood to occur “in real time”.

Claim(s) 3,6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al.-‘829. The reference to Fritz et al.-‘829 is discussed above.
As regards claim 3, while the reference to Fritz et al.-‘829 teach at least one sensor (S1) located closely proximate a corner, the reference does not expressly teach the second sensor (S2) as also being located closely proximate or “on” a corner of the machine. In that accuracy of a functional pair of sensors can be improved by positioning them relatively far apart on a machine to maximize the differences in relative positions of the two sensors, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains position both sensors (S1, S2) as far apart as practicable on diagonal corners of the machine frame to maximize the differences in positional readings developed by the respective sensors, resultantly providing more detailed positional information.
As regards claims 6 and 7, the reference to Fritz et al.-‘829, while teaching that the lifting columns and propulsors are controlled in the operation of the machine to raise, lower and/or directionally control the machine, does not expressly refer to sensors configured to sense positions of the lifting columns (5A, 5B) orientations of the propulsors (4A, 4B). To the extent that it is understood to be necessary for the controlling or regulating unit to be able to control the motion of the machine (e.g., to keep it on an intended path, see at least ¶0064), it would initially be deemed necessary for the machine to include leg height sensor and an orientation and operation sensor for the propulsors in order to provide feedback information to the controller, without which, control of the vehicle would not be effective. Resultantly, it may be seen as an implicit or necessary inclusion for the machine taught by Fritz et al.-‘829 to include leg height position and orientation and operation sensing of the propulsors in order to ensure that the vehicle operates as intended to follow a programmed path. Since this is, however, not explicit in the reference, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the machine taught by Fritz et al.-‘829 with explicit leg height sensors and orientation or operation sensing of the propulsors in order to provide control feedback of the machine operation, to ensure that the vehicle motion can actually be controlled along an intended operating path, e.g., so that the intended path of the machine can actually be followed by the machine.
As regards claims 8 and 9, initially the reference to Fritz et al.-‘829 teaches that the machine is controllable to operate in a cross-slope condition (see, at least, ¶0132), and resultantly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to control the vertically movable legs such that one or more legs are higher than the other[s] in order to achieve the controlled cross slope operation, within a tolerance band of permissible operational values of the legs (e.g., as defined by a maximum allowable extension or retraction), so as to ensure that the vehicle is not commanded to operate under conditions which it cannot physically achieve.
As regards claim 12, the reference to Fritz et al.-‘829 refers to the adjustment of the attitude of the machine when traversing a ground surface, but does not expressly teach that the attitude or cross-slope control is active when a milling assembly is not operating. Initially, the reference provides a structure which is capable of operating regardless of the operation of a milling assembly, and it is additionally well understood to be desirable to operate a vehicle leveling system during traversal of non-level terrain or terrain presenting discontinuities. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the attitude control arrangement for the machine as operable during machine movement regardless of the operating condition of the milling assembly for the purpose of facilitating control of the machine height and leveling while moving from one construction location to another on a site, and/or for the purpose of aligning any working implements with a target surface orientation prior to the commencement of a working process.

Claim(s) 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al.-‘829 in view of Snoeck et al. (US 2012/0301220). The reference to Fritz et al.-‘829 is discussed above, and lacks a teaching for a specific separate slope sensor in addition to the spatial sensors initially taught. Snoeck teaches that in a machine having propulsors with extensible legs and a milling assembly that it is known to make the machine’s control responsive to spatial data from at least a global positioning sensor (34) and a slope sensor in addition (45) for the purpose of controlling cross-slope orientation, and that it is well understood to control the machine via information from both in order to reduce control errors and provide cross-check information (¶0038). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the machine initially taught by Fritz et al.-‘829 as being additionally responsive to information from a slope sensor as taught by Snoeck et al. for the purpose of ensuring that the operation of the machine is controlled by redundant data sets, resultantly reducing costly errors in operation. As regards claim 10, Snoeck et al. also teach specifically the use of these machines under control of cross-slope conditions and operation which results in a desired cross-slope orientation (¶0025). Resultantly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains operate the machine as taught by Fritz et al.-‘829 in a cross-slope condition (e.g., by lowering the leg[s] on one side and raising the leg[s] on the other, for the purpose of one or more of providing a level surface on a cross-sloped terrain, or providing a sloped surface (such as a road crown) on a level terrain.

Claim(s) 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al.-‘918. The reference to Fritz et al.-‘918 is discussed above. As regards claims 14 and 15, the reference to Fritz et al.-‘918 controls an attitude of the machine but does not describe the attitude as being “a tolerable orientation for an operator” or a stable orientation for the machine that prevents roll-over. It is generally well understood for operator controlled vehicles to ensure that it is actually possible for the rider to operate the vehicle (as taught, Fritz et al.-‘918 includes an on-board operator station 8, see figure 1), and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains set the attitude to one that is a “tolerable orientation” for the operator so that the operator can remain on the vehicle and actually operate it. It is also generally well understood to be undesirable to operate a construction machine in a configuration or orientation which will cause damage to the machine, to the surroundings, or injury to personnel, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains operate the machine in an orientation which prevents roll-over for the very well understood purpose of ensuring that the machine is not damaged in operation, that the surroundings are not unintentionally damaged during operation, and that no personnel are injured by the machine.
As regards claim 17, the reference to Fritz et al.-‘918 refers to the adjustment of the attitude of the machine when traversing a ground surface, but does not expressly teach that the attitude control is active when the milling assembly is not operating. Initially, the reference provides a structure which is capable of operating regardless of the operation of a milling assembly, and it is additionally well understood to be desirable to operate a vehicle leveling system during traversal of non-level terrain or terrain presenting discontinuities. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the attitude control arrangement for the machine as operable during machine movement regardless of the operating condition of the milling assembly for the purpose of facilitating control of the machine height and leveling while moving from one construction location to another on a site, and/or for the purpose of aligning any working implements with a target surface orientation prior to the commencement of a working process.
As regards claim 18, and the “at least one pair” limitation of claims 19 and 20, initially the reference to Fritz et al.-‘918 teach the use of a GPS sensor (15D) and a slope sensor (15C), but the reference does not teach that the use of the GPS sensor involves using “at least one pair” of sensors. It is well held to be within the skill level of the ordinary practitioner to duplicate or multiply already-taught elements for the purpose of enhancing and/or multiplying the functional effect of the elements, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the initially-taught single GPS sensor as being a pair of sensors (e.g., positioned at two locations on the machine) for the purpose of improving the accuracy and/or precision of the determination of position and orientation of the machine (e.g., the use of two GPS sensors, each on differing portions of the machine, gives greater informational detail on both the position of the machine and its orientation via the difference in coordinates of the two sensors).
As regards claim 20, the reference to Fritz et al.-‘918 is discussed above, and while teaching that the lifting columns and propulsors are controlled in the operation of the machine, does not expressly refer to sensors configured to sense orientations of the propulsors (4, 5). To the extent that it is understood to be necessary for the controlling or regulating unit (14) to be able to control the motion of the machine (e.g., to keep it on an intended path), it would initially be deemed necessary for the machine to include an orientation and operation sensor for the propulsors in order to provide feedback information to the controller, without which, control of the vehicle would not be effective. Resultantly, it may be seen as an implicit or necessary inclusion for the machine taught by Fritz et al.-‘918 to include orientation and operation sensing of the propulsors in order to ensure that the vehicle operates as intended. Since this is, however, not explicit in the reference, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the machine taught by Fritz et al.-‘918 with orientation or operation sensing of the propulsors (4, 5) in order to provide control feedback of the machine operation, to ensure that the vehicle motion can actually be controlled, and the intended path of the machine can actually be followed by the machine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith teaches a machine with propulsors and vertically adjustable legs; Gutman et al. teach a machine for milling a surface and which operates continuously in ‘real time’; Jakob et al. teach a known milling machine with control of height, direction and cross-slope condition; Akatsu et al. teach that it is well known in the control of a vehicle attitude to provide height sensors as well as steer orientation sensors to control vehicle attitude; Richard et al. teach a known vehicle structure which includes extensible leg height determination and inclination determination; Davis teaches a known arrangement for managing position data on a road working machine; Killion teaches that providing leg height sensing and control using leg extension sensors is well known. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616